Per Curiam.

In 1993, we indefinitely suspended respondent who, diagnosed as suffering from gender dysphoria, explained that the theft from the law firm was for the purpose of obtaining funds to complete a sex change by phalloplastic surgery, a very expensive procedure. Respondent attributed the criminal conduct at that time to psychological turmoil caused by the inability to complete the sex change and low self-esteem as a husband and provider.
Respondent now offers the same reasons in mitigation for the theft from Omega Tours in 1995. As Disciplinary Counsel noted to the panel, respondent was given a second chance in 1991 and before completing the probation period again committed virtually the same crime for the same reasons. Respondent has clearly violated the Disciplinary Rules as charged in the complaint. Respondent is hereby disbarred from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.